Citation Nr: 1731208	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-31 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable disability rating prior to September 22, 2015, and greater than 10 percent thereafter, for bilateral sensorineural hearing loss (SNHL).


REPRESENTATION

The Veteran represented by:  New Jersey Department of Military and Veterans'
				   Affairs


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1945 to January 1947.

This matter comes before the Board of Veterans' Appeals (Board) following a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran previously requested a videoconference hearing before a Veterans Law Judge.  See October 2012 VA Form 9.  Despite an August 2016 letter notifying him of the scheduled videoconference hearing, he did not appear for the videoconference hearing in September 2016, nor did he contact the Board to request a rescheduled videoconference hearing.  Since then, VA has been in contact with the Veteran and he has never expressed an intent to have the hearing rescheduled.  See e.g., December 2016 Report of General Information.  Under these circumstances, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.700 (2016). 

In an October 2016 Board decision, the Veteran was awarded an initial disability rating of 10 percent for SNHL from September 22, 2015 forward.  The issue of whether the Veteran was entitled to a compensable rating prior to September 22, 2015, or a rating in excess of 10 percent thereafter, for bilateral SNHL was remanded for readjudication and the issuance of a Supplemental Statement of the Case by the RO.  Having reviewed the record, the Board finds that the readjudication requested in the past Board decision has been completed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The October 2016 Board decision also remanded a claim for entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, posttraumatic stress disorder, and anxiety, in order to obtain updated VA treatment records and to afford the Veteran a VA psychiatric examination.   As a result of this evidentiary development, the RO granted service connection for adjustment disorder, unspecified (claimed as depression and anxiety) in an April 2017 rating decision, with an evaluation of 30 percent effective July 1, 2015.  The appeal on this service-connection claim has been resolved in full.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not demonstrate bilateral SNHL to a compensable degree until September 22, 2015, as he had no worse than Level II auditory acuity in either ear.

2.  Since September 22, 2015, the Veteran's bilateral SNHL has been manifested by no worse than level IV auditory acuity in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability for bilateral SNHL prior to September 22, 2015 have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for a disability rating in excess of 10 percent for bilateral SNHL since September 22, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Veterans Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Veterans Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations and statutes pertinent to this decision (38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016)) were previously provided in the October 2012 Statement of the Case, October 2016 Board decision, and April 2017 Supplemental Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so. 

Ratings for service-connected SNHL range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  In evaluating service-connected SNHL, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992); 38 C.F.R. § 4.85 (2016). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a) (2016).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).  Table VIA is also utilized when the audiologist certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c) (2016). 

	A.  Prior to September 22, 2015.

In the Veteran's May 2011 notice of disagreement, he expressed his belief that his SNHL was "at least 10% disabling."  With this contention in mind, the Board turns to the evidence of record.

In April 2011, the Veteran was provided with a VA examination.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels. 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
65
65
LEFT
35
40
45
65
55

The average pure tone threshold in the Veteran's right ear was 53.75 decibels, while the average pure tone threshold in the Veteran's left ear was 51.25 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations.   See 38 C.F.R. § 4.85 (2016).  The Veteran attained a 92 percent score in his right ear and a 94 percent score in his left ear.

A pure tone average threshold of 53.75decibels  in the right ear with a 92 percent speech discrimination score equates to level I hearing acuity.  38 C.F.R. § 4.85, Table VI (2016).  A pure tone threshold of 51.25 decibels in the left ear with a 94 percent speech discrimination score equates to level I hearing acuity.  Id.  Level I hearing acuity in both ears equates to a noncompensable rating for hearing impairment.  38 C.F.R. § 4.85, Table VII (2016).

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold 30 decibels or less at 1000 Hertz or more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

In July 2013, the Veteran was provided with an additional VA examination.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
55
70
LEFT
35
40
45
60
65

The average pure tone threshold in the Veteran's right ear was 54 decibels, while the average pure tone threshold in the Veteran's left ear was 52 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85 (2016).  The Veteran attained a 84 percent score in his right ear and a 88 percent score in his left ear.

A pure tone average threshold of 54 decibels in the right ear with a 84 percent speech discrimination score equates to level II hearing acuity.  38 C.F.R. § 4.85, Table VI (2016).  A pure tone average threshold of 52 decibels in the left ear with an 88 percent speech discrimination also relates to a level II hearing acuity.  Id.  Level II rating in the both ears equates to a noncompensable rating for hearing impairment.  38 C.F.R. § 4.85, Table VII (2016).

Again, Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold  30 decibels or less at 1000 Hertz or more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

The Veteran was seen for an audiological evaluation in May 2013 by his VA provider.  The Veteran's hearing was found to be essentially unchanged when compared to the April 2011 VA examination results.  Speech discrimination testing was conducted using the W-22 word list. 

The Veteran was seen for another audiological evaluation in September 2014 by his VA provider.  Pure tone air and masked bone conduction thresholds revealed stable hearing thresholds when compared to the July 2013 VA examination results.  Speech discrimination testing was conducted using the recorded NU-6 half  word list.

The Board notes that the May 2013 and September 2014 VA audiological treatment notes did not utilize the Maryland CNC word list when evaluating speech discrimination, and thus these reports are technically inadequate for evaluating the severity of the Veteran's bilateral SNHL for VA purposes.  38 C.F.R. § 4.85 (2016).  Nevertheless, the Board has taken into consideration the audiologists' notations that the pure tone threshold results obtained in the May 2013 and September 2014 examinations were unchanged from those exhibited in the April 2011 and July 2013 VA examinations, respectively. 

The claims file does not include any other results from audiometric testing conducted on either or both ears prior to September 22, 2015.  Accordingly, based on the foregoing, the criteria for a compensable rating for service-connected bilateral SNHL have not been met at any point prior to September 22, 2015, and the Veteran's appeal is denied to this extent.  

	B.  After September 22, 2015.

As explained in the Board's October 2016 decision, the Veteran was afforded a VA examination on September 22, 2015 that resulted in an increased rating of 10 percent for the Veteran's bilateral SNHL from the date of the examination forward.  The Board reached this conclusion by applying the audiometric testing results and speech discrimination scores obtained during the September 22, 2015 VA examination in accordance with the procedures set forth in 38 C.F.R. § 4.85, Tables VI and VII (2016).  See October 2016 Board decision. 

No other audiometric testing has been received since the September 22, 2015 VA examination, and the record does not document any evidence suggesting a worsening of the Veteran's bilateral SNHL since September 22, 2015.  See CAPRI records July 2015 forward.    

Table VIA is not applicable to the September 22, 2015 VA examination results because the audiometric testing did not show 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold 30 decibels or less at 1000 Hertz or more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

Based on the above, the Board concludes that the evidence does not support a disability rating in excess of the currently assessed 10 percent for bilateral SNHL since September 22, 2015.


ORDER

Entitlement to a compensable rating for bilateral SNHL prior to September 22, 2015 is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral SNHL since September 22, 2015 is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


